Citation Nr: 1817750	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  15-45 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	National Association of Black Veterans


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's anxiety disorder has resulted in no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for anxiety disorder have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.130, Diagnostic Code (DC) 9413 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent April 2013. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran.  The Veteran has not notified the VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Increased Ratings

The Veteran is presently service connected for unspecified anxiety disorder, with a rating of 10 percent disabling.  He asserts that he is entitled to a higher rating. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet App. 204, 208 (1994). 

The Veteran's unspecified anxiety disorder is evaluated under Diagnostic Code 9413, which applies the General Rating Formula for Mental Disorders. 

Under the applicable rating criteria a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

After careful review of the record, the Board finds that an increased rating should not be granted. 

Specifically, at no point during the period on appeal did the Veteran meet the criteria for a rating in excess of 10 percent.  The Veteran's medical records show negative screenings for depression in October 2010, October 2012, December 2013, and February 2015.  Furthermore, the Veteran's medical records do not show any evidence of complaints for anxiety. 

The Veteran was afforded a VA examination in April 2013.  The Veteran reported having been bothered with nightmares and occasional flashbacks.  However, the examiner noted that his problems are not sufficiently severe that he has ever been in treatment or used any medications other than over the counter Tylenol PM for sleep.  Additionally, the examiner noted that not a great deal of change had occurred since the Veteran's previous examination.  The Veteran continues to see his lady friend, continues to see his kids and grandkids, and plays pool in a league on Sundays.  He also reported that he and his ladyfriend occasionally go out for dinner or a movie.  During his examination, the Veteran was alert, attentive, his speech was articulated and well-modulated, his thinking was quick and clear, and his answers were relevant and logical.  The Veteran denied issues with anxiety in any chronic sense and similarly is not depressed in any chronic sense, but does feel sad and frustrated at times.  Furthermore, the examiner noted that the Veteran did not have any other anxiety or PTSD issues.  The examiner concluded that the Veteran's symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

In light of the above examination report and the other evidence of record, the Board finds that the Veteran cannot be assigned a higher rating under the diagnostic criteria.  At no point during the period on appeal has the Veteran been shown to have occupational or social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  He reported that he spends time with his ladyfriend, kids, grandkids, and plays pool in a league.  He experiences no issues with thinking and has an intact memory and orientation.  There are no instances of panic attacks or mild memory loss.  Thus, a rating in excess of 10 percent is not appropriate for the period on appeal. 

In sum, the Board has carefully reviewed the evidence of record, but finds that it does not support a higher rating for the period on appeal.  As such, a rating in excess of 10 percent disabling is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply. 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a rating in excess of 10 percent for anxiety disorder is denied.





____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


